Exhibit 10.69

REALOGY HOLDINGS CORP. 2012 LONG-TERM INCENTIVE PLAN


PERFORMANCE RESTRICTED STOCK UNIT NOTICE OF GRANT
& PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
Realogy Holdings Corp. (the "Company"), pursuant to Section 9.4 of the 2012
Long-Term Incentive Plan (the "Plan"), hereby grants to the individual listed
below (the "Participant"), an Award of performance restricted stock units (a
"PRSU Award" or "PRSU"). The PRSU Award is subject to all of the terms and
conditions set forth herein and in the Performance Restricted Stock Unit
Agreement attached hereto as Exhibit A (the "Agreement") and the Plan, which are
incorporated herein by reference. In addition, as a condition to receiving this
PRSU Award, the Participant understands and agrees to continue to be bound by
and comply with the restrictive covenants and other provisions set forth in (1)
the Restrictive Covenant Agreement, dated as of October 10, 2012, as previously
amended by any side letter(s) that the Participant may be a party to, or (2) a
previous notice of grant and award agreement of equity-based compensation that
the Participant received (the "Restrictive Covenants Agreement"), a copy of
which the Participant acknowledges receipt. The Participant understands and
agrees that the Restrictive Covenants Agreement (and any side letter thereto)
shall survive the grant, vesting or termination of the PRSU, sale of the Shares
with respect to the PRSU and any termination of employment of the Participant,
and that full compliance with the Restrictive Covenants Agreement is an express
condition precedent to (i) the receipt, delivery and vesting of any PRSUs and
(ii) any rights to any payments with respect to the PRSUs.
Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant ("Notice") and the Agreement.
Participant:    [ ]
Grant Date:    [ ], 2015
Total Number of PRSUs:    [ ]
Performance Period:    January 1, 2015 - December 31, 2015
Performance Criteria:    See Schedule 1 to Exhibit A attached hereto
Vesting Dates: [ ] (each, a "Vesting Date" and collectively, the "Vesting
Period")
By his or her signature, the Participant agrees to be bound by the terms and
conditions of the Plan, the Agreement and this Notice, including the Restrictive
Covenants Agreement. The Participant has reviewed the Agreement, the Plan and
this Notice in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Notice and fully understands all provisions of
this Notice, the Agreement and the Plan. The Participant hereby agrees to



--------------------------------------------------------------------------------



accept as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or relating to the PRSU
Award.
Note: Participants electing to accept this grant via the Merrill Lynch Benefits
OnLine Grant Award Acceptance Process are not required to print and sign this
agreement.


REALOGY HOLDINGS CORP.             PARTICIPANT
By:             By:
Print Name:             Print Name:
Title:     



2

--------------------------------------------------------------------------------



Exhibit A
PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT
Pursuant to the Performance Restricted Stock Unit Notice of Grant (the "Notice")
to which this Performance Restricted Stock Unit Agreement (this "Agreement") is
attached, Realogy Holdings Corp. (the "Company"), has granted to the Participant
the number of PRSUs under the Company's 2012 Long-Term Incentive Plan (the
"Plan") as indicated in the Notice. Capitalized terms not specifically defined
herein shall have the meanings specified in the Plan and Notice.


ARTICLE I


GENERAL


1.1Incorporation of Terms of Plan. The PRSU Award is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.


ARTICLE II


GRANT OF PRSUs


2.1Grant of PRSUs. In consideration of the Participant's past and/or continued
employment with or service to the Company or any Affiliate and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Notice (the "Grant Date"), the Company irrevocably grants to the Participant the
number of PRSUs as set forth in the Notice, upon the terms and conditions set
forth in the Plan and this Agreement, including Schedule 1 attached hereto, and
subject to the Participant's full compliance at all times with the restrictive
covenants and other provisions set forth in the Restrictive Covenant Agreement
(as defined in the Notice), which is an express condition precedent to (i) the
receipt, delivery and vesting of any PRSUs and (ii) any rights to any payments
with respect to the PRSUs.


2.2Consideration to the Company. In consideration of the grant of the PRSUs by
the Company, the Participant agrees to render services to the Company or any
Affiliate and to comply at all times with the Restrictive Covenants Agreement.
Nothing in the Plan or this Agreement shall confer upon the Participant any
right to continue in the employ or service of the Company or any Affiliate or
shall interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.

A-1

--------------------------------------------------------------------------------



ARTICLE III


Performance criteria AND performance PERIOD


3.1Performance Period. Subject to the remaining terms of this Agreement, after
completion of the Performance Period as set forth on the Grant Notice, the
number of PRSUs earned under this Agreement (the "Earned PRSUs") will be based
on the achievement of the Company's performance against certain criteria (the
"Performance Criteria") as set forth on Schedule 1. The PRSU Award that could
have been earned in accordance with the provisions of Schedule 1 that is not
earned as of the end of the Performance Period shall be immediately forfeited at
the end of the Performance Period.


3.2Vesting Period. Following the Performance Period, the Earned PRSUs, if any,
shall be subject to a risk of forfeiture as described in Section 4.1 below until
the PRSU vests. Subject to Articles 4 and 5 below, the PRSUs shall vest on each
Vesting Date as set forth in the Notice.


3.3Settlement of PRSUs. Except as set forth in 5.1 below, within a reasonable
period of time following vesting of the Earned PRSU (and in no event more than
60 days following such vesting), the Company shall pay and transfer to the
Participant a number of shares of Common Stock of Realogy Holdings Corp. (the
"Shares") equal to the aggregate number of Earned PRSUs that have vested,
subject to the Participant's full compliance at all times with the Restrictive
Covenants Agreement. Fractional Shares shall be rounded down to the nearest
whole Share. The Company may, in its sole discretion, deliver such Shares (i) by
issuing the Participant a certificate of Common Stock representing the
appropriate number of Shares, (ii) through electronic delivery to a brokerage or
similar securities-holding account in the name of the Participant, or (iii)
through such other commercially reasonable means available for the delivery of
securities.


3.4No Rights as a Stockholder. Unless and until a certificate or certificates
representing the Shares shall have been issued by the Company to Participant in
connection with the payment of Shares related to the vested PRSUs, the
Participant shall not be, or have any of the rights or privileges of a
stockholder of the Company with respect to, the PRSU Award or the Shares.


3.5Dividend Equivalents Rights. The PRSU Award will carry dividend equivalent
rights related to any cash dividend paid by the Company while the PRSU Award is
outstanding. In the event the Company pays a cash dividend on its outstanding
Shares following the grant of the PRSU Award, the number of PRSUs will be
increased by the number of units determined by dividing (i) the amount of the
cash dividend on the number of Shares covered by the PRSUs at the time of the
related dividend record date, by (ii) the closing price of a Share on the
related dividend payment date. Any additional PRSUs credited as dividend
equivalents will be subject to the same vesting requirements, settlement
provisions, and other terms and conditions as the original PRSUs to which they
relate.

A-2

--------------------------------------------------------------------------------



3.6Deferral. The Participant may be permitted to elect to defer receipt of his
or her Shares related to the PRSU Award, to the extent permitted by and in
accordance with a separate deferral program.


ARTICLE IV


FORFEITURES


4.1Termination of Employment. Except as otherwise specifically set forth in this
Article IV or Section 5.1 below, if the Participant terminates employment with
or ceases to provide services to the Company or any Affiliate, then the PRSUs
(including any Earned PRSUs), to the extent not vested, shall be forfeited to
the Company without payment of any consideration by the Company.


4.2Retirement. In the case where the Participant terminates employment with or
ceases to provide services to the Company or any Affiliate on account of
Retirement on or following the first anniversary of the Grant Date, the Earned
PRSUs, to the extent not vested, shall become fully vested upon such Retirement
and the Company shall pay and transfer to the Participant the Shares in such
amounts and at such times as are set forth in the Notice as if the Participant
had remained employed with the Company, provided that the Participant fully
complies at all times with the Restrictive Covenants Agreement.


4.3Death or Disability. If the Participant terminates employment with or ceases
to provide services to the Company or any Affiliate on account of death or
Disability, the PRSUs, to the extent not earned or vested, shall be deemed to
have achieved the Performance Criteria and shall become fully vested upon such
termination of employment or services and shall be paid in accordance with
Section 3.3 above.


ARTICLE V


CHANGE IN CONTROL


5.1Change in Control. In the event of a Change in Control:


(a)The PRSU Award shall, if the Change in Control occurs during the Performance
Period, be converted to Earned PRSUs immediately prior to the Change in Control
and cease to be subject to the achievement of the Performance Criteria and shall
continue to vest during the Vesting Period provided the Participant is employed
by or is providing services to the Company or any Affiliate on such date and
fully complies at all times with the Restrictive Covenants Agreement, subject to
clauses (b) and (c) below.


(b)With respect to each outstanding Earned PRSU that is assumed or substituted
in connection with a Change in Control, in the event that during the twenty-four
(24) month period following such Change in Control a Participant's employment or
service is terminated without Cause by the Company or any Affiliate or the
Participant resigns from

A-3

--------------------------------------------------------------------------------



employment or service from the Company or any Affiliate with Good Reason, (i)
the restrictions, payment conditions, and forfeiture conditions applicable to
such PRSU granted shall lapse (but, the Participant's obligations under the
Restrictive Covenants Agreement and this Agreement shall not lapse), and (ii)
such PRSU shall become fully vested and payable within ten (10) days following
such termination of employment or services.


(c)With respect to each outstanding PRSU that is not assumed or substituted in
connection with a Change in Control, except as would result in the imposition of
additional taxes and penalties under Section 409A of the Code, immediately upon
the occurrence of the Change in Control, (i) the restrictions, payment
conditions, and forfeiture conditions applicable to such PRSU granted shall
lapse (but, the Participant's obligations under the Restrictive Covenants
Agreement and this Agreement shall not lapse), and (ii) such PRSU shall become
fully vested and payable within ten (10) days following the Change in Control.


5.2Assumption/Substitution. For purposes of this Section 5.1, the PRSUs shall be
considered assumed or substituted for if, following the Change in Control, the
PRSUs are of comparable value and remains subject to the same terms and
conditions that were applicable to the PRSUs immediately prior to the Change in
Control except, that the PRSUs that relate to Shares shall instead relate to the
common stock of the acquiring or ultimate parent entity.


ARTICLE VI


MISCELLANEOUS


6.1Administration. The Administrator shall have the power to interpret the Plan,
the Restrictive Covenants Agreement and this Agreement and to adopt such rules
for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret, amend or revoke any such rules. All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon the Participant, the
Company and all other interested persons. No member of the Administrator or the
Board shall be personally liable for any action, determination or interpretation
made in good faith with respect to the Plan, this Agreement or the PRSUs.


6.2Restrictions on Transfer. The PRSUs that have not vested may not be
transferred or otherwise disposed of by the Participant, including by way of
sale, assignment, transfer, pledge, hypothecation or otherwise, except as
permitted by the Administrator, or by will or the laws of descent and
distribution.


6.3Invalid Transfers. No purported sale, assignment, mortgage, hypothecation,
transfer, pledge, encumbrance, gift, transfer in trust (voting or other) or
other disposition of, or creation of a security interest in or lien on, any of
the PRSUs by any holder thereof in violation of the provisions of this Agreement
shall be valid, and the Company will not transfer any of said PRSUs on its books
or otherwise nor will any of said PRSUs be entitled to vote, nor will any
dividends be paid thereon, unless and until there has been full compliance with

A-4

--------------------------------------------------------------------------------



said provisions to the satisfaction of the Company. The foregoing restrictions
are in addition to and not in lieu of any other remedies, legal or equitable,
available to enforce said provisions.


6.4Adjustments. The Participant acknowledges that the PRSUs are subject to
modification and termination in certain events as provided in this Agreement and
Article 3 of the Plan.
6.5Termination of Employment or Service/Breach of the Restrictive Covenants
Agreement. The Administrator, in its sole discretion, shall determine the effect
of all matters and questions relating to termination of employment or service,
including without limitation, whether a termination has occurred, whether any
termination resulted from a discharge for Cause and whether any particular leave
of absence constitutes a termination, as well as whether the Participant has
fully complied with the Restrictive Covenants Agreement for purposes of this
Agreement.


6.6Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Executive Vice
President and Chief Administrative Officer at the Company's principal office,
and any notice to be given to the Participant shall be addressed to the
Participant's last address reflected on the Company's records.


6.7Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.


6.8Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.


6.9Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the PRSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.


6.10Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board; provided, however, that, except as may otherwise be provided by the
Plan, no amendment, modification, suspension or termination of this Agreement
shall adversely affect the PRSUs in any material way without the prior written
consent of the Participant.


6.11Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of

A-5

--------------------------------------------------------------------------------



the successors and assigns of the Company. Subject to the restrictions on
transfer herein set forth in this Article 6, this Agreement shall be binding
upon the Participant and his or her heirs, executors, administrators, successors
and assigns.


6.12Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, then the Plan, the PRSUs and this Agreement
shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule. To the extent permitted by applicable law, this Agreement
shall be deemed amended to the extent necessary to conform to such applicable
exemptive rule.


6.13Entire Agreement. The Plan, the Notice, the Restrictive Covenants Agreement
and this Agreement (including all Exhibits thereto, if any) constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof.


6.14Section 409A. The intent of the parties is that payments and benefits under
this Agreement and the Award be exempt from, or comply with, Section 409A of the
Internal Revenue Code (the "Code"), and accordingly, to the maximum extent
permitted, this Agreement and the Award shall be interpreted and administered to
be in accordance therewith. Notwithstanding anything contained herein to the
contrary, the Participant shall not be considered to have terminated employment
with the Company for purposes of any payments under this Agreement and the Award
which are subject to Section 409A of the Code until the Participant would be
considered to have incurred a "separation from service" from the Company within
the meaning of Section 409A of the Code. Each amount to be paid or benefit to be
provided under this Agreement and the Award shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
described in this Agreement and the Award that are due within the "short term
deferral period" as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise. Without limiting
the foregoing and notwithstanding anything contained herein to the contrary, to
the extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Agreement and the
Award during the six-month period immediately following the Participant's
separation from service shall instead be paid on the first business day after
the date that is six months following the Participant's separation from service
(or, if earlier, the Participant's death). The Company makes no representation
that any or all of the payments described in this Agreement and the Award will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. The
Participant understands and agrees that he or she shall be solely responsible
for the payment of any taxes and penalties incurred under Section 409A.

A-6

--------------------------------------------------------------------------------



ARTICLE VII


DEFINITIONS
Wherever the following terms are used in the Agreement they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
7.1    "Cause" shall mean, with respect to the Participant, "Cause" as defined
in such Participant's employment, consulting or similar agreement with the
Company or any of its Subsidiaries if such an agreement exists and contains a
definition of Cause or, if no such agreement exists or such agreement does not
contain a definition of Cause, then Cause shall mean (a) commission of any
felony or an act of moral turpitude; (b) engaging in an act of dishonesty or
willful misconduct; (c) material breach of the Participant's obligations
hereunder or under any agreement entered into between the Participant and the
Company or any of its Subsidiaries or Affiliates; (d) material breach of the
Company's policies or procedures, including but not limited to the Company's
Code of Ethics or any of the Key Policies of the Company; or (e) the
Participant's willful failure to substantially perform his or her duties as an
employee of the Company or any Subsidiary or Affiliate (other than any such
failure resulting from incapacity due to physical or mental illness). A
termination will not be for "Cause" pursuant to clause (b), (c), (d) or (e), to
the extent such conduct is curable, unless the Company shall have notified the
Participant in writing describing such conduct and the Participant shall have
failed to cure such conduct within ten (10) business days after the receipt of
such written notice.


7.2A "Change in Control" shall mean the occurrence of any of the following
events:
(a)An acquisition of any voting securities of the Company (the "Voting
Securities") by any "Person" (as the term person is used for purposes of Section
13(d) or 14(d) of the Exchange Act), immediately after which such Person has (i)
"Beneficial Ownership" (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than fifty percent (50%) of the combined voting power of
the Company's then-outstanding Voting Securities or (ii) the power to elect a
majority of the Board; provided, however, that in determining whether a Change
in Control has occurred pursuant to this Section 7.2(a), an acquisition of
Shares or Voting Securities by the Company or any corporation or other Person of
which a majority of its voting power or its voting equity securities or equity
interest is owned, directly or indirectly, by the Company (a "Related Entity")
shall not constitute a Change in Control; or
(b)The consummation of a merger, consolidation or reorganization of, with or
into the Company or in which securities of the Company are issued (a "Merger"),
if immediately following the Merger, any Person has (i) Beneficial Ownership of
more than fifty percent (50%) of the combined voting power of the Company's
then-outstanding Voting Securities or (ii) the power to elect a majority of the
Board; or

A-7

--------------------------------------------------------------------------------



(c)The sale or other disposition of all or substantially all of the assets of
the Company to any Person, other than (i) a transfer to a Related Entity or (ii)
the distribution to the Company's stockholders of the stock of a Related Entity
or any other assets.
Notwithstanding the foregoing, a "Change in Control" shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.
In addition, for each Award that constitutes deferred compensation under Section
409A of the Code, solely to the extent required to avoid the imposition of
additional taxes and penalties under Section 409A of the Code, a Change in
Control shall be deemed to have occurred under the Plan with respect to such
Award only if a change in the ownership or effective control of the Company or a
change in ownership of a substantial portion of the assets of the Company shall
also be deemed to have occurred under Section 409A of the Code. Consistent with
the terms of this Section 7.2, the Administrator shall have full and final
authority to determine conclusively whether a Change in Control of the Company
has occurred pursuant to the above definition, the date of the occurrence of
such Change in Control and any incidental matters relating thereto.
7.3    "Disability" shall mean a condition such that an individual would be
considered disabled for the purposes of Section 409(A) of the Code.


7.4."Good Reason" shall mean, with respect to the Participant, "Good Reason" as
defined in such Participant's employment, consulting or similar agreement with
the Company or any of its Subsidiaries if such an agreement exists and contains
a definition of Good Reason (or a term of like import, such as "constructive
discharge") or, if no such agreement exists or such agreement does not contain a
definition of Good Reason (or a term of like import, such as "constructive
discharge"), then Good Reason shall mean (a) a reduction of the Participant's
annual base salary (but not including any diminution related to a broader
compensation reduction that is not limited to any particular employee or
executive) or (b) a required relocation of the Participant's primary work
location to a location more than fifty (50) miles from the Participant's current
primary work location; provided, however, that such reduction or relocation in
clauses (a) and (b) above shall not constitute Good Reason unless the
Participant shall have notified the Company in writing describing such reduction
or required relocation within thirty (30) business days of its initial
occurrence and then only if the Company shall have failed to cure such reduction
or required relocation within thirty (30) business days after the Company's
receipt of such written notice. A resignation for Good Reason under this
Agreement shall not constitute an elimination or discontinuation of
Participant's job or position under the Realogy Group LLC Severance Pay Plan.


7.5."Retirement" shall mean Separation from Service (as defined in Section 409A
of the Code) with the Company and all Affiliates (other than for Cause) after
attaining eligibility for Retirement. A Participant attains eligibility for
Retirement upon the earlier of (a)

A-8

--------------------------------------------------------------------------------



age 65 or (b) age 55 with at least ten (10) whole years of consecutive service
starting from the Participant's most recent hire date with the Company and all
Affiliates.























A-9

--------------------------------------------------------------------------------







Schedule I

A-10